Citation Nr: 9925024	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-00 270 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1996 rating 
decision by the Columbia, South Carolina RO.  This case was 
before the Board in May 1998 when it was remanded for 
additional development.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
heart murmur is not accompanied by any medical evidence to 
support that allegation.

2.  The claim for entitlement to service connection for a 
heart murmur is not plausible.


CONCLUSION OF LAW

The appellant's claim of service connection for a heart 
murmur is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served from November 1975 to November 1995.  On a 
September 1975 report of medical history, the veteran denied 
any history of heart problems.  An August 1994 service 
medical record notes that upon routine examination, the 
veteran was first noted to have a heart murmur.  The examiner 
noted that the grade I/VI systolic murmur was "innocent" 
and that there was no need for antibiotic (SBE) prophylaxis.  
A September 1995 service medical record notes findings of an 
abnormal heart murmur, described as an early diastolic murmur 
heard best over pulmonic post.  The examiner noted that, 
because of the murmur, the veteran would need to take 
antibiotics for any dental work.  An October 1995 report of 
medical history notes the veteran's history of a 
"questionable" heart murmur, which was not considered to be 
disqualifying.  An October 1995 retirement examination report 
notes no findings of a heart murmur.  Clinical evaluation of 
the heart was normal; EKG was normal.  The veteran was found 
to be physically qualified for retirement.

A March 1996 VA general medical examination report notes the 
veteran's complaints of left arm numbness and pain.  He 
denied any associated heart or chest pain.  Examination of 
the heart revealed regular rate and rhythm with a grade II/VI 
systolic ejection murmur heard at the right sternal border.  
PMI was in the fifth intercostal space at the midclavicular 
line.  Assessment included heart murmur.

In July 1988, the veteran submitted a January 1997 letter from 
Michael A. Lam, M.D., the veteran's cardiologist.  Dr. Lam noted 
that the veteran's past history included a diagnosis of a heart 
murmur previously.  Upon examination, the veteran complained of 
tightness and tenderness in the left chest, as well as pain in 
the left chest, shoulder and arm.  This pain was described as 
atypical, long lasting up to two to three times a day, and 
sometimes precipitated and worsened by use of the left arm.  
Physical examination revealed tenderness in the left chest; 
cardiovascular examination was negative.  The veteran did an 
excess of ten minutes on treadmill; study was negative for 
ischemia.  Dr. Lam stated that he does "not believe that this 
pain represents cardiac origin and it seems to be more muscular 
skeletal."

A November 1998 special VA heart examination report notes the 
veteran's history of a heart murmur.  Examination revealed 
regular S1 and S2; no murmur was heard.  Blood pressure was 
160/110.  EKG from stress test showed a normal sinus rhythm 
without evidence of ischemia or infarction.  The examiner 
noted that the veteran had untreated hypertension but 
"otherwise . . . no significant cardiovascular problems."

Analysis

The veteran contends that the RO erred by failing to grant 
service connection for a heart murmur.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a heart murmur is not well 
grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the United States Court of 

Appeals for Veterans Claims noted that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability . . . In the absence of proof of a present 
disability there can be no valid claim."

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability resulting 
from disease on injury incurred or aggravated in service.  
38 U.S.C.A. § § 1110, 1131.  Moreover, regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In the case at hand, a heart murmur was noted during service 
and during a March 1996 VA general medical examination.  
However, recent medical evidence, including a January 1997 
statement from the veteran's private cardiologist and a 
November 1998 special VA heart examination report, notes that 
the veteran does not presently have a heart murmur.  To be 
well grounded, claims must be supported by evidence, not just 
allegations.  Tirpak, supra.  The veteran says that he has a 
heart murmur related to service, but he has failed to submit 
competent medical evidence to support his allegations.  
Without competent medical evidence showing that the veteran 
presently experiences disability that has a nexus to service, 
his claim may not be considered well grounded and therefore 
must be denied on the present record.  Brammer, supra.  
Obviously, however, this decision would not prohibit the 
veteran from providing medical evidence of a heart murmur in 
the future, which may provide a basis for reopening his 
claim.



ORDER

The claim for entitlement to service connection for a heart 
murmur is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

